J-S28024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

DUSTIN L. STARK

                            Appellant                 No. 1469 WDA 2016


            Appeal from the Judgment of Sentence September 8, 2016
                   In the Court of Common Pleas of Elk County
               Criminal Division at No(s): CP-24-CR-0000009-2015


BEFORE: OLSON, J., MOULTON, J., and STRASSBURGER, J.*

MEMORANDUM BY MOULTON, J.:                       FILED SEPTEMBER 15, 2017

       Dustin L. Stark appeals from the September 8, 2016 judgment of

sentence imposed following a probation revocation hearing. Stark’s counsel

has filed an Anders1 brief and a petition to withdraw from representation.

We affirm the judgment of sentence and grant counsel’s petition to

withdraw.

       The trial court summarized the procedural history of this case as

follows:
                On September 8, 2016, a continued hearing was
            scheduled on a probation revocation petition that had been
            initially filed by the Commonwealth on January 29, 2016.
            At the time of the continued hearing, counsel for the
____________________________________________


       *
           Retired Senior Judge assigned to the Superior Court.
       1
           Anders v. California, 386 U.S. 738 (1967).
J-S28024-17


           Commonwealth and [Stark] presented a stipulation that
           sufficient facts existed to support the finding that [Stark]
           had violated the conditions of probation imposed as a
           result of the July 6, 2015 order of sentence[,] which
           included [Stark] being placed on probation for a period of
           sixty (60) months.

              As a result of the revocation of [Stark’s] probation, this
           Court then resentenced [Stark] to, inter alia, periods of
           incarceration of not less than 18 months nor more than 60
           months for the offense of criminal trespass, 18 Pa. C.S.A.
           [§] 3503(a)(1)(i), a felony of the third degree, and of not
           less than 6 months nor more than 12 months for the
           offense of possession of drug paraphernalia, 35 P.S. [§]
           780-113(a)(32), an ungraded misdemeanor. Stark was
           given credit for time served on the sentences from
           November 19, 2015 and the sentences were run
           concurrent each to the other as well as run concurrent to
           the sentence of not less than 2-1/2 years nor more than 5
           years of incarceration entered [at] CR-351-2015 on
           September 8, 2016.[2] That sentence was imposed as a
           result of [Stark] having been found guilty by a jury on
           June 24, 2016, of the offense of persons not to possess,
           use, manufacture, control, sell, or transfer firearms, 18 Pa.
           C.S.A. [§] 6105(a), a first degree misdemeanor.

Trial Court Opinion Pursuant to Pa. R.A.P. 1925(a)(1), 1/12/17, at 1.

       On September 14, 2016, Stark filed a post-sentence motion, which the

trial court denied on September 30, 2016.        Stark timely appealed to this

Court.

       Because counsel has filed a petition to withdraw pursuant to Anders

and its Pennsylvania counterpart, Commonwealth v. Santiago, 978 A.2d


____________________________________________


       2
        The trial court held a consolidated sentencing proceeding on
September 8, 2016, at which the trial court imposed sentences for both the
June 24, 2016 conviction and the probation violation.



                                           -2-
J-S28024-17



349 (Pa. 2009), we must first address counsel’s petition before we can

review the merits of Stark’s underlying issue.

      To withdraw as counsel under Anders, counsel must file a brief that

meets the requirements established by the Pennsylvania Supreme Court in

Santiago. The brief must:
         (1) provide a summary of the procedural history and facts,
         with citations to the record; (2) refer to anything in the
         record that counsel believes arguably supports the appeal;
         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding
         that the appeal is frivolous. Counsel should articulate the
         relevant facts of record, controlling case law, and/or
         statutes on point that have led to the conclusion that the
         appeal is frivolous.

Santiago, 978 A.2d at 361.       Counsel must also provide a copy of the

Anders brief to the appellant, together with a letter advising the appellant

of his or her right to “(1) retain new counsel to pursue the appeal; (2)

proceed pro se on appeal; or (3) raise any points that the appellant deems

worthy of the court’s attention in addition to the points raised by counsel in

the Anders brief.”     Commonwealth v. Orellana, 86 A.3d 877, 880

(Pa.Super. 2014) (quoting Commonwealth v. Nischan, 928 A.2d 349, 353

(Pa.Super. 2007)).

      Here, counsel’s petition states that he thoroughly reviewed the record

and determined that any appeal would be frivolous.      In the Anders brief,

counsel summarizes the facts and procedural history of the case, refers to

evidence of record that might arguably support the issue raised on appeal,

states his conclusion that the appeal is frivolous, and cites relevant law to

                                    -3-
J-S28024-17



support his conclusion. Additionally, counsel provided Stark with a copy of

the Anders brief, the petition to withdraw, and a letter advising Stark of his

intent to withdraw and of Stark’s right to retain new counsel or proceed pro

se. Accordingly, counsel has complied with the requirements of Anders and

Santiago.

       Stark has not filed a pro se brief or a counseled brief with new,

privately-retained counsel. Thus, we must now “make a full examination of

the proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.” Commonwealth v. Flowers, 113 A.3d

1246, 1248 (Pa. Super. 2015) (quoting Santiago, 978 A.2d at 354 n.5).3

       Stark presents one question for our review: “Whether the trial court

abused its discretion when it revoked [Stark’s] probation and re-sentenced

____________________________________________


       3
       This Court recently granted en banc certification in two appeals to
consider the requisite scope of an appellate court’s independent review in
Anders/Santiago cases. See Commonwealth v. Yorgey, No. 3376 EDA
2016, Order (Pa.Super. filed Aug. 18, 2017); Commonwealth v.
Dempster, No. 28 EDA 2017, Order (Pa.Super. filed Aug. 18, 2017). In
both Yorgey and Dempster, we certified the following issue:

           Whether the scope of the appellate court’s independent
           review of the certified record, once Counsel seeks
           permission to withdraw representation, necessitates: (1) a
           comprehensive review of the record for any issues that
           Counsel might have overlooked; (2) review limited to the
           issues either Counsel or the pro se appellant raised; or (3)
           review limited to the issues raised by either Counsel or pro
           se appellant, and issues that the appellate court is
           obligated to review sua sponte.



                                           -4-
J-S28024-17



him to serve an aggregate sentence of incarceration of [not less than]

eighteen (18) months nor more than sixty (60) months at the State

Diagnostic and Classification Center at Pittsburgh for [Stark’s] violation of

probation.”   Anders Br. at 3.    This question challenges the discretionary

aspects of Stark’s revocation sentence.

     An appeal from the discretionary aspects of sentencing is not

guaranteed as a matter of right.     Commonwealth v. Mastromarino, 2

A.3d 581, 585 (Pa.Super. 2010).      Before addressing such a challenge, we

must first determine:
          (1) whether the appeal is timely; (2) whether [the]
          [a]ppellant preserved his [or her] issue; (3) whether [the]
          [a]ppellant’s brief includes a concise statement of the
          reasons relied upon for allowance of appeal with respect to
          the discretionary aspects of sentence; and (4) whether the
          concise statement raises a substantial question that the
          sentence is appropriate under the [S]entencing [C]ode.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super. 2013) (quoting

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa.Super. 2006));

see Pa.R.A.P. 2119(f). “At a minimum, the [Pennsylvania Rule of Appellate

Procedure] 2119(f) statement must articulate what particular provision of

the [C]ode is violated, what fundamental norms the sentence violates, and

the manner in which it violates that norm.” Mastromarino, 2 A.3d at 585-

86 (quoting Commonwealth v. Bullock, 948 A.2d 818, 826 n.6 (Pa.Super.

2008)).

     Stark filed a timely notice of appeal, preserved his claim in a timely

post-sentence motion, and included in his brief a concise statement of


                                     -5-
J-S28024-17



reasons for allowance of appeal under Rule 2119(f).           We must now

determine whether he has raised a substantial question that the revocation

sentence is inappropriate under the Sentencing Code.

     In his Rule 2119(f) statement, Stark asserts that the revocation

sentence “was unreasonably excessive, was a result of the [trial] court’s

abuse of discretion, and constituted to[o] severe a punishment.”        Anders

Br. at 7. However, “a bald assertion that a sentence is excessive does not

by itself raise a substantial question justifying this Court’s review of the

merits of the underlying claim.” Commonwealth v. Fisher, 47 A.3d 155,

159 (Pa.Super. 2012).      Therefore, we conclude that Stark’s bald assertion

that the revocation sentence is “excessive” and “severe,” without providing

any reasons to support that assertion, does not present a substantial

question for our review.

     Even if Stark’s sentencing claim had raised a substantial question, we

would conclude that the trial court did not abuse its discretion in imposing

the sentence. Our standard of review of a revocation sentence is as follows:
        [T]he imposition of sentence following the revocation of
        probation is vested within the sound discretion of the trial
        court, which, absent an abuse of that discretion, will not be
        disturbed on appeal. Once probation has been revoked, a
        sentence of total confinement may be imposed if any of
        the following conditions exist: (1) the defendant has been
        convicted of another crime; or (2) the conduct of the
        defendant indicates that it is likely that he will commit
        another crime if he is not imprisoned; or, (3) such a
        sentence is essential to vindicate the authority of court.




                                     -6-
J-S28024-17



Commonwealth v. Hoover, 909 A.2d 321, 322-23 (Pa.Super. 2006)

(internal citations omitted).

      Here, the record contains no indication that Stark’s revocation

sentence was excessive or disproportionate to his probation violation.          At

sentencing, the trial court stated that it had reviewed Stark’s pre-sentence

report and was aware of Stark’s lengthy history of substance abuse and prior

juvenile felony convictions. N.T., 9/8/16, at 8-10. The trial court also cited

Stark’s June 2016 jury trial conviction for persons not to possess firearms, a

first-degree misdemeanor. Id. at 9. Based on that conviction, and the trial

court’s finding that Stark’s conduct indicates that he will likely commit

another crime if he is not imprisoned, the trial court determined that a

sentence of total confinement was warranted. Id. at 11-12; see 42 Pa.C.S.

§ 9771(c).    Finally, the trial court thoroughly explained its reasons for

imposing the revocation sentence on the record.             N.T., 9/8/16, at 8-13.

Although   the   trial   court   could   have   run   the   revocation   sentences

consecutively to each other, it ran them concurrently and also concurrent to

the sentence imposed on the June 2016 conviction. Therefore, we find no

abuse of discretion.

      Furthermore, we have conducted a full examination of the proceedings

and conclude that Stark’s appeal is, in fact, wholly frivolous. See Flowers,

113 A.3d at 1248.

      Judgment of sentence affirmed. Petition to withdraw granted.




                                         -7-
J-S28024-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2017




                          -8-